Felton, J.
The evidence in this case did not demand the finding that the death of the employee was due to a disease which was the natural and unavoidable result of an accident occurring in the course of his employment; and there being evidence to support the findings of the Industrial Board, the judge of the superior court did not err in affirming the judgment of the board denying compensation to the claimant.

Judgment affirmed.


Stephens, P. J., and'Sutton J., concur.

Gurry & Gurry, Maurice Steinberg, for plaintiff.
Bussey & Fulcher, for defendants.